Citation Nr: 1342750	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  13-14 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1989 to March 1990, July 1999 to March 2000 and August 2004 to November 2005 with additional periods of reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  The Veteran has a current lumbar spine disability.

2.  The Veteran had a complaint of low back pain on active duty.

3.  The competent evidence of record fails to demonstrate that the Veteran's current low back condition is at least as likely as not related to her active duty service.


CONCLUSION OF LAW

The requirements for establishing service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§  3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In cases where a Veteran is seeking service connection, the VCAA requires that the VA provides notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).

The Veteran was notified of VA's duties to notify and assist in the development of her claim prior to the VA's initial rating decision via an October 2011 letter, which also explained what evidence would be required in order to substantiate her claim for a service connection including what evidence was to be obtained by the VA and what evidence was required from the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (VCAA notice, must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.) VA's duty to notify the Veteran has been satisfied.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's STRs, VA medical records and private medical records.  The Veteran has not identified any other relevant records that remain outstanding.  A VA medical examination was provided to the Veteran in October 2011 which involved a review of the Veteran's claims file, and an interview and physical examination of the Veteran, including range of motion testing.  This examination is adequate because the examiner based his opinion upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
 
The Veteran contends that her current low back condition is due to an injury experienced while she was on active duty. 

VA treatment records from July 2010 diagnose the Veteran with mild degenerative disc disease of the lumbosacral spine and lumbar radiculopathy on the right side, satisfying the requirement of a current diagnosis.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).

The Board further acknowledges that the Veteran experienced an injury during service.  The Veterans STRs indicate that she fell from a 22-foot tower while on active duty in October 2004.  Treatment records from the same month indicate that the Veteran complained of low back pain after the fall, but that x-ray images of the Veteran's lumbar spine revealed a normal lumbar spine.  February 2005 STRs indicate a complaint of cervical and lumbar spine pain, but there was no diagnosis of a spine disability after physical examination.  A December 2009 VA treatment record shows the Veteran denied any back pain.  A July 2010 VA treatment records shows that x-ray images of the Veteran's lumbar spine revealed mild degenerative disc disease with narrowing.

A VA examination of the Veteran's thorocolumbar spine was conducted in October 2011.  The examiner noted that the Veteran denied experiencing any back injury at the time of her in-service fall and that no injury was recorded at that time.  The report also noted that the Veteran's current lumbar symptoms, including back pain with occasional radiating pain down the left leg, began in 2010.  The examiner opined that the Veteran's claimed back condition is less likely than not caused by or a result of service.  The examiner based his opinion on findings that the Veteran's current lumbar symptoms began five years after service, and that no fractures or signs of arthritis were detected on the Veteran's July 2010 lumbar x-rays.

The Board finds the October 2011 VA examination report to be the most probative evidence on the question of whether a nexus exists between the Veteran's current condition and her in-service injury.  The VA examiner is competent and credible to offer his opinion on the matter.  38 C.F.R. § 3.159(a)(1) (2013).  The opinion is based on consideration of the Veteran's medical history and an in-person examination.  The opinion is supported by clear reasoning based on factual findings support by the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that there is no nexus between the Veteran's current low back condition and her active duty service.

The Board has considered the Veteran's lay statements concerning her fall during service and her current back problems.  Although the Veteran as a layperson is competent to describe the injury in service and indicate that she has back pain, she is not competent to diagnose the underlying pathology causing the back pain, nor is she competent to address the medically complex question of the etiology of the underlying pathology.  Accordingly, her opinion regarding the etiology of her lumbar spine disability has no probative value.

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current low back condition is related to service. Accordingly, service connection for a low back condition is denied.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back condition is denied.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


